                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 30, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

JAMES A. MACARI, et al.,                              §
    Plaintiffs,                                       §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-19-3647
                                                      §
LIBERTY MUTUAL INSURANCE                              §
COMPANY, et al.,                                      §
     Defendants.                                      §

                                             MEMORANDUM AND ORDER

           This insurance case is before the Court on the Motion to Abstain and Remand

(“Motion”) [Doc. # 10] filed by Plaintiffs James A. and Gail M. Macari, to which

Defendant Liberty Insurance Company (“Liberty”) [Doc. # 14] filed a Response [Doc.

# 14]. Based on the Court’s review of the record and applicable legal authorities, the

Court grants Plaintiffs’ Motion.

I.         BACKGROUND

           Plaintiffs own property in Harris County, Texas. The property was insured

under a homeowner’s policy issued by Liberty. Plaintiffs filed a claim with Liberty

for damage to the property allegedly caused by a plumbing leak on December 7, 2018.

Defendant David James Meaders was assigned as the adjuster for Plaintiffs’ claim.

Plaintiffs allege that Liberty failed to pay any amount in connection with their

insurance claim.

P:\ORDERS\11-2019\3647MRemand.wpd   191030.1353
           Plaintiffs filed this lawsuit in Texas state court on August 15, 2019, naming

both Liberty and Meaders as Defendants. Plaintiffs served Meaders on August 28,

2019, and served Liberty on August 30, 2019. On September 19, 2019, Liberty gave

written notice of its election pursuant to Chapter 542A of the Texas Insurance Code

to assume any liability Meaders might have to Plaintiffs. See Election of Legal

Responsibility, Exh. C to Notice of Removal [Doc. # 1]. Liberty filed a timely Notice

of Removal on September 26, 2019.

           Plaintiffs filed a Motion to Remand, arguing that the Court lacks subject matter

jurisdiction because Plaintiffs and Defendant Meaders are citizens of Texas. Liberty

argues in response that Meaders was improperly joined and, therefore, his citizenship

should be disregarded for purposes of diversity jurisdiction. The Motion to Remand

has been briefed and is now ripe for decision.

II.        MOTION TO REMAND

           Any “civil action brought in a State court of which the district courts . . . have

original jurisdiction, may be removed by the defendant . . ..” 28 U.S.C. § 1441(a).

Federal district courts have original jurisdiction over lawsuits between citizens of

different states where the matter in controversy exceeds $75,000.00, exclusive of

interest and costs. See 28 U.S.C. § 1332(a)(1).




P:\ORDERS\11-2019\3647MRemand.wpd   191030.1353   2
           A lawsuit involving a non-diverse defendant may be removed if the non-diverse

defendant was improperly joined. See Hornbuckle v. State Farm Lloyds, 385 F.3d

538, 542 (5th Cir. 2004). A non-diverse defendant is improperly joined if “there is

no reasonable basis for the district court to predict that the plaintiff might be able to

recover” against the non-diverse defendant in state court. Cumpian v. Alcoa World

Alumina, L.L.C., 910 F.3d 216, 219 (5th Cir. 2018) (quoting Smallwood v. Ill. Cent.

R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc)). “[T]he burden on the

removing party is to prove that the joinder of the in-state parties was improper – that

is, to show that sham defendants were added to defeat jurisdiction.” Smallwood, 385

F.3d at 575. “Thus, in conducting improper-joinder inquiries, the focus must remain

on whether the nondiverse party was properly joined when joined.” Yarco Trading

Co., Inc. v. United Fire & Cas. Co., __ F. Supp. 2d __, 2019 WL 3024792, *8 (S.D.

Tex. July 11, 2019) (internal quotations and citation omitted).

           Under the Texas Insurance Code, an insurer may “elect to accept whatever

liability an agent might have to the claimant for the agent’s acts or omissions related

to the claim by providing written notice to the claimant.”            TEX. INS. CODE

§ 542A.006(a). Where the election is made after the lawsuit is filed, “the court shall

dismiss the action against the agent with prejudice.” TEX. INS. CODE § 542A.006(c).




P:\ORDERS\11-2019\3647MRemand.wpd   191030.1353   3
           In this case, Liberty made its § 542A election after the lawsuit was filed.

Therefore, Plaintiffs’ claims against Meaders were not barred by § 542A.006 at the

time he was joined to this suit. Liberty’s election, made after the lawsuit was filed,

does not retroactively render Meaders an improperly joined party. See, e.g., Yarco

Trading, 2019 WL 3024792 at *9; Greatland Inv., Inc. v. Mt. Hawley Ins. Co., 2019

WL 2120854, *2 (S.D. Tex. May 15, 2019) (stating that if the insurer makes a § 542A

election after the plaintiff has filed suit, the agent-defendant is not improperly joined).

           Plaintiffs are residents and citizens of Texas. Meaders is also a citizen of

Texas. Therefore, the parties are not completely diverse and the Court lacks subject

matter jurisdiction pursuant to 28 U.S.C. § 1332(a).

IV.        CONCLUSION AND ORDER

           At the time this lawsuit was filed and Meaders was named a Defendant, Liberty

had not made its election pursuant to § 542A.006. Therefore, Meaders was not

improperly joined when the lawsuit was filed. He and Plaintiffs are citizens of Texas

and, as a result, the Court lacks diversity jurisdiction over this dispute. It is hereby

           ORDERED that Plaintiffs’ Motion to Remand [Doc. # 10] is GRANTED. By

separate order, the Court will remand this case to the 333rd Judicial District Court of

Harris County, Texas, for lack of subject matter jurisdiction.




P:\ORDERS\11-2019\3647MRemand.wpd   191030.1353   4
           SIGNED at Houston, Texas, this 30th day of October, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\3647MRemand.wpd   191030.1353   5
